Citation Nr: 0730490	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  06-30 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for Barrett's esophagus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1944 to 
September 1951 in the Navy and from September 1951 to 
October 1954 in the Air Force.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  

Two Veterans Law Judges of the Board (VLJs) have held 
hearings with regard to the issue in this appeal. Therefore, 
a panel of three VLJs will decide this appeal. See 38 C.F.R. 
§ 20.707 (2006).

The issue of entitlement to a compensable rating for the 
veteran's service-connected hearing loss is the subject of a 
separate decision by the Board.  

A Motion To Advance On The Docket was granted by the Board, 
due to the veteran's advanced age, in accordance with the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c).


FINDINGS OF FACT

1.  The veteran has a current diagnosis of Barrett's 
esophagus. 

2.  During service, the veteran was given nasopharyngeal 
radium implants to treat excessive lymphatic tissue following 
her tonsillectomy.  

3.  The radium exposure during service did not cause the 
veteran's Barrett's esophagus.  




CONCLUSION OF LAW

The criteria for service connection for Barrett's esophagus 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's May 2004 letter describing the evidence needed to 
support the veteran's service connection claim was timely 
mailed long before the February 2005 rating decision.  It 
described the evidence necessary to substantiate a service 
connection claim, identified what evidence VA was collecting, 
requested the veteran to send in particular documents and 
information, identified what evidence might be helpful in 
establishing her claim, and invited her to send VA whatever 
evidence she had in her possession pertaining to her claim.  

Notice addressing what evidence was necessary with respect to 
the rating criteria and the effective date of a service 
connection award was not sent to the veteran until 
March 2006.  Although the veteran has not raised any notice 
issues, the failure to provide complete, timely notice to the 
veteran raises a presumption of prejudice, so that VA has the 
burden to establish that the veteran was not, in fact, 
prejudiced by the inadequate notice.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  In this case, the veteran was 
not prejudiced because service connection was denied, 
rendering moot any issues with respect to implementing an 
award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving her claims folder, by obtaining all medical 
treatment records identified by the veteran, by conducting a 
compensation and pension (C&P) examination, and by providing 
her with the opportunity to present sworn testimony at a 
September 2005 hearing before a hearing officer at the RO, at 
a January 2007 hearing before a VLJ, and at a June 2007 
hearing before another VLJ.    

The February 2005 rating decision and the August 2006 
statement of the case identified the proper dates for the 
veteran's active military service, but mistakenly identified 
the branch of service as the Army.  The veteran argues that 
her service medical records could not have been properly 
obtained if the RO was relying on Army records.  But the 
veteran's claims folder contains her service medical records 
from both the Navy and the Air Force.  VA did not fail in its 
duty to assist the veteran by mistakenly identifying her 
branches of service.  

Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To 
establish service connection, three requirements must be met: 
(1) the existence of a current disability; (2) an injury, 
disease, or event was incurred during active military 
service; and (3) a relationship exists between the current 
disability and the inservice injury, disease, or event.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) (a determination 
of service connection requires a finding of the existence of 
a current disability and a determination of the relationship 
between that disability and an injury or disease incurred in 
service).  

The veteran has a current diagnosis of Barrett's esophagus so 
the first requirement for service connection has been met.  
June 2004 C&P Examination Report.  And during service, the 
veteran was treated with nasopharyngeal radium implants to 
remove excessive lymphoid tissue following her tonsillectomy.  
May 1994 C&P Examination Report (diagnosis of status post 
radium implants).  The record thus establishes that the 
inservice event claimed by the veteran occurred. 

But the record does not establish the third requirement for 
service connection because there is no causal relationship 
between the radium therapy and the veteran's Barrett's 
esophagus.  In June 2004, a C&P examination was conducted by 
a physician who diagnosed the veteran with Barrett's 
esophagus, but provided no opinion as to the etiology of the 
disorder.  A medical opinion was later sought by the RO.  In 
a January 2005 report, the same physician as had conducted 
the examination noted that the case had been discussed with 
an ENT (ears, nose, throat) specialist as well as a radiation 
oncologist.  The examiner explained that the Barrett's 
esophagus was most likely caused by the veteran's hiatal 
hernia and acid reflux.  The examiner pointed out that the 
esophagus was far down from where the radium implantation had 
been.  As a result, the examiner's opinion was that the 
Barrett's esophagus was highly unlikely to be secondary to 
the radium implant.  

In contrast, the veteran asserts that there is a causal 
connection between her radium treatment and her Barrett's 
esophagus.  She admitted at the September 2005 RO hearing (at 
transcript page 2) that when diagnosed with Barrett's 
esophagus, her physician did not tell her it was due to her 
radium implants.  Her testimony on the subject at the 
June 2007 hearing before a VLJ (at transcript pages 10-11, 
13) implied that a doctor on a fellowship at the VA medical 
facility in East Orange, New Jersey, told her the radium 
implants could have started the Barrett's esophagus.  And 
when asked at the January 2007 hearing (at transcript page 6) 
whether the doctors had related the Barrett's esophagus to 
the radium implants or to the tonsillectomy, she replied that 
yes, he said that.  But the veteran has not provided a 
statement from that physician, or any other medical 
professional, that explains how the Barrett's esophagus is 
linked to the radium implants.  And the treatment notes from 
the GI Clinic in East Orange do not link her condition to the 
radium implants.  The veteran's second-hand report of an 
unidentified doctor's opinion is inconsistent with the 
medical opinion of record and does not provide the required 
degree of medical certainty to establish a nexus opinion.  
Cf. Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (the 
connection between the layman's account, filtered as it was 
through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence).  

Nor do the veteran's statements establish that the Barrett's 
esophagus was caused by the inservice radium implants.  As a 
retired registered nurse, she is competent to provide medical 
evidence on matters within her expertise.  But there is 
nothing in the record to show that she has training or 
expertise in the etiology of esophageal conditions.  Nor does 
she explicitly provide the reasoning behind her opinion.  She 
did submit into the record publications that informed those 
who were exposed to radium during service that they should 
have health screenings, because radiation exposure can cause 
cancer.  And she implies that since VA has publications 
inviting radiation-exposed veterans to be screened for 
cancer, VA cannot deny her service connection for Barrett's 
esophagus, which can be a pre-cancerous condition.  

But the veteran's logic in interpreting those publications is 
flawed.  First, just because the articles point out that 
radiation exposure can cause cancer does not mean that radium 
implants will always cause cancer.  Second, those articles 
can not be read to say that any cancer that a radiation-
exposed person may develop is necessarily related to their 
radiation exposure.  In any event, her arguments based on 
cancer are at odds with the facts in this record.  The 
veteran has had several esophogastroduodenoscopies and each 
one has shown that there is no malignancy, so her Barrett's 
esophagus has not developed into cancer.  Since those 
articles do not address the relationship between radium 
implants and Barrett's esophagus, her medical opinion based 
on them is not well-reasoned.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  In weighing the 
credibility of the C&P physician's opinion (based on the 
physical examination of the veteran as well as consultation 
with other experts) against the veteran's opinion (based on 
an inconsistent recollection of what was said to her and a 
logically-flawed interpretation of publications not on 
point), the C&P examiner's opinion is accorded much more 
weight.  The record thus fails to establish a causal 
relationship between the veteran's current disability and the 
inservice event, and service connection is not warranted.  

The reasonable doubt doctrine does not require a different 
result.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor. 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102.  But when, as here, the evidence against 
the claim is much greater than that in favor, that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for Barrett's esophagus is denied.  



_________________________________	 
_________________________________                          
MARY GALLAGHER                                     
CHERYL L. MASON
                Veterans Law Judge,          	                      
Veterans Law Judge, 
           Board of Veterans' Appeals                           
Board of Veterans' Appeals



		
	STEVEN L. COHN
	Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


